986 F.2d 502
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald CLAYBORN, Plaintiff Appellant,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Defendant Appellee.
No. 92-2915.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 14, 1993.Filed:  February 23, 1993.

Before JOHN R. GIBSON, Circuit Judge, BRIGHT, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
The judgment of the district court is affirmed.  See Smith v. Sullivan, No. 92-2457 (8th Cir.  Feb. 17, 1993).